
	
		II
		112th CONGRESS
		1st Session
		S. 681
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2011
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To provide greater accountability in the Small Business
		  Lending Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Greater Accountability in the Lending
			 Fund Act of 2011.
		2.Repayment
			 deadline under the Small Business Lending Fund Program
			(a)In
			 generalSection 4103(d)(5)(H)
			 of the Small Business Jobs Act of 2010 (12 U.S.C. 4741 note) is amended—
				(1)in clause
			 (i)—
					(A)in subclause (I),
			 by striking ; or and inserting a period;
					(B)by striking
			 subclause (II); and
					(C)by striking
			 will— and all that follows through be repaid and
			 inserting will be repaid;
					(2)by striking
			 clause (ii); and
				(3)by striking
			 that— and all that follows through includes, and
			 inserting that includes,.
				(b)Effective date;
			 applicability; savings clause
				(1)Effective date;
			 applicabilityThe amendments made by this section shall—
					(A)take effect on
			 the date of enactment of this Act; and
					(B)apply to any
			 investment made by the Secretary of the Treasury under the Small Business
			 Lending Fund Program established under section 4103(a)(2) of the Small Business
			 Jobs Act of 2010 (12 U.S.C. 4741 note) (in this subsection referred to as the
			 Program) on or after the date of enactment of this Act.
					(2)Savings
			 clauseNotwithstanding the amendments made by this section, an
			 investment made by the Secretary of the Treasury under the Program before the
			 date of enactment of this Act shall remain in full force and effect under the
			 terms and conditions under the investment.
				3.Small Business
			 Lending Fund sunsetSection
			 4109 of the Small Business Jobs Act of 2010 (12 U.S.C. 4741 note) is
			 amended—
			(1)in subsection
			 (b), by inserting and shall be limited by the termination date in
			 subsection (c) before the period at the end; and
			(2)by adding at the
			 end the following:
				
					(c)Termination of
				Program
						(1)InvestmentsOn
				and after the date that is 15 years after the date of enactment of this Act,
				the Federal Government may not own any preferred stock or other financial
				instrument purchased under this subtitle or otherwise maintain any capital
				investment in an eligible institution made under this subtitle.
						(2)AuthoritiesExcept
				as provided in subsection (a), all the authorities provided under this subtitle
				shall terminate 15 years after the date of enactment of this
				Act.
						.
			4.Small business
			 lending fund triggerSection
			 4109 of the Small Business Jobs Act of 2010 (12 U.S.C. 4741 note), as amended
			 by section 3, is amended by adding at the end the following:
			
				(d)FDIC
				receivershipThe Secretary
				may not make any purchases, including commitments to purchase, under this
				subtitle if the Federal Deposit Insurance Corporation is appointed receiver of
				5 percent or more of the number of eligible institutions that receive a capital
				investment under the
				Program.
				.
		5.Small Business
			 Lending Fund limitation
			(a)In
			 generalSection 4103(d) of
			 the Small Business Jobs Act of 2010 (12 U.S.C. 4741 note) is amended—
				(1)by striking
			 , less the amount of any CDCI investment and any CPP investment
			 each place it appears;
				(2)by striking
			 paragraph (7);
				(3)by redesignating
			 paragraphs (8), (9), and (10) as paragraphs (7), (8), and (9), respectively;
			 and
				(4)by adding at the
			 end the following:
					
						(10)Prohibition on
				TARP participants participating in the ProgramAn institution in
				which the Secretary made a investment under the CPP, the CDCI, or any other
				program established by the Secretary under the Troubled Asset Relief Program
				established under the Emergency Economic Stabilization Act of 2008 (12 U.S.C.
				5201 et seq.) shall not be eligible to participate in the
				Program.
						.
				(b)Effective date;
			 applicability; savings clause
				(1)Effective date;
			 applicabilityThe amendments made by this section shall—
					(A)take effect on
			 the date of enactment of this Act; and
					(B)apply to any
			 investment made by the Secretary of the Treasury under the Small Business
			 Lending Fund Program established under section 4103(a)(2) of the Small Business
			 Jobs Act of 2010 (12 U.S.C. 4741 note) (in this subsection referred to as the
			 Program) on or after the date of enactment of this Act.
					(2)Savings
			 clauseNotwithstanding the amendments made by this section, an
			 investment made by the Secretary of the Treasury under the Program before the
			 date of enactment of this Act shall remain in full force and effect under the
			 terms and conditions under the investment.
				6.Private
			 investments under the Small Business Lending Fund ProgramSection 4103(d)(3) of the Small Business
			 Jobs Act of 2010 (12 U.S.C. 4741 note) is amended—
			(1)in the paragraph
			 heading, by striking matched; and
			(2)in subparagraph
			 (B)(i), by striking both under the Program and.
			7.Approval of
			 regulators
			(a)In
			 generalSection 4103(d)(2) of
			 the Small Business Jobs Act of 2010 (12 U.S.C. 4741 note) is amended—
				(1)in the paragraph
			 heading, by striking Consultation with and inserting
			 Approval
			 of;
				(2)in the matter
			 preceding subparagraph (A), by striking the Secretary shall and
			 inserting the Secretary may not make a purchase under this subtitle
			 unless;
				(3)in subparagraph
			 (A)—
					(A)by striking
			 consult with; and
					(B)by striking
			 to determine whether the eligible institution may receive and
			 inserting determines that, based on the financial condition of the
			 eligible institution, the eligible institution should receive;
					(4)in subparagraph
			 (B)—
					(A)by striking
			 consider any views received from; and
					(B)by striking
			 regarding the financial condition of the eligible institution
			 and inserting determines that, based on the financial condition of the
			 eligible institution, the eligible institution should receive such capital
			 investment; and
					(5)in subparagraph
			 (C)—
					(A)by striking
			 consult with; and
					(B)by inserting
			 determines that, based on the financial condition of the eligible
			 institution, the eligible institution should receive such capital
			 investment before the period at the end.
					(b)Conforming
			 amendmentsSection 4103(d)(3)(A) of the Small Business Jobs Act
			 of 2010 (12 U.S.C. 4741 note) is amended—
				(1)by striking
			 to be consulted under paragraph (2) would not otherwise
			 recommend and inserting required to make a determination under
			 paragraph (2) does not approve;
				(2)by striking
			 to be so consulted; and
				(3)by striking
			 to be consulted would recommend and insert would
			 approve.
				8.Benchmark for
			 small business lendingSection
			 4103(d)(5)(A)(ii) of the Small Business Jobs Act of 2010 (12 U.S.C. 4741 note)
			 is amended by striking for the 4 full quarters immediately preceding the
			 date of enactment of this Act and inserting during calendar year
			 2007.
		
